In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                            _________________
                             NO. 09-15-00265-CV
                            _________________


             IN RE TEXAS MUTUAL INSURANCE COMPANY

_________________________________________________________________________

                             Original Proceeding
                  1A District Court of Jasper County, Texas
                            Trial Cause No. 34,224
_________________________________________________________________________

                         MEMORANDUM OPINION

      In this original proceeding, we conditionally grant mandamus relief. Texas

Mutual Insurance Company (“Texas Mutual”) denied Larry Smith’s claim for

workers’ compensation benefits for an on-the-job injury allegedly sustained on

June 23, 2014, because the workers’ compensation policy allegedly expired

approximately three weeks earlier. Smith’s employer, Jimmy E. Ellis, d/b/a Jimmy

Ellis Construction (“Ellis”) sued Texas Mutual and asked the trial court to order

Texas Mutual to provide workers’ compensation benefits to Smith and reimburse

Ellis for medical expenses that Ellis claims to have incurred in connection with

                                       1
Smith’s injury. Texas Mutual filed a challenge to the trial court’s jurisdiction,

arguing in part that Ellis had not presented a claim to the Texas Department of

Insurance Division of Workers’ Compensation (the “Division”). Ellis responded

and argued that the trial court had jurisdiction over the claim because the claim

was based on a theory of equitable estoppel. The trial court denied Texas Mutual’s

motion to dismiss the suit for lack of jurisdiction.

      Ellis argues that the trial court has jurisdiction to determine whether Texas

Mutual waived its right of cancellation pursuant to this Court’s decision in

Dairyland County Mutual Insurance Company of Texas v. Mason. See generally

460 S.W.2d 481, 484 (Tex. Civ. App.—Beaumont 1970, writ ref’d n.r.e.). The

current Texas Workers’ Compensation Act (the Act) “with its definitions, detailed

procedures, and dispute resolution process demonstrating legislative intent for

there to be no alternative remedies” was not in effect when Mason was decided.

See Texas Mut. Ins. Co. v. Ruttiger, 381 S.W.3d 430, 444 (Tex. 2012). The Act

now provides an administrative dispute resolution process for claims for workers’

compensation benefits, including a claim for reimbursement by a subclaimant such

as Ellis. Id.; see also Tex. Labor Code Ann. § 409.009 (West 2015).

      The Division has exclusive jurisdiction “for claims arising out of a carrier’s

investigation, handling, or settling of a claim for workers’ compensation benefits.”

                                           2
In re Crawford & Co., 458 S.W.3d 920, 925-26 (Tex. 2015). Ellis’s claims fall

within the Division’s exclusive jurisdiction and “the Act provides the sole process

and remedies for those claims.” Id. at 928. According to the record before us, Ellis

has not pursued the administrative process that is a prerequisite for judicial review.

Id.; see also Tex. Labor Code §§ 410.252, 410.302 (West 2015). The trial court

lacked subject matter jurisdiction; therefore, it was an abuse of discretion for the

trial court to deny the motion to dismiss. Texas Mutual is entitled to mandamus

relief. Crawford & Co., 458 S.W.3d at 928.

      We conditionally grant mandamus relief and direct the trial court to vacate

its order of February 5, 2015, and to dismiss the suit for lack of subject-matter

jurisdiction. The writ will issue only if the trial court fails to act in accordance with

this opinion.

      PETITION CONDITIONALLY GRANTED.

                                                             PER CURIAM


Submitted on July 17, 2015
Opinion Delivered August 13, 2015

Before McKeithen, C.J., Horton and Johnson, JJ.




                                           3